  2:20-cv-03579-BHH        Date Filed 11/13/20   Entry Number 59     Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION



CITY OF CHARLESTON,

                 Plaintiff,

                      v.                         Civil Action No. 2:20-cv-03579-BHH


BRABHAM OIL COMPANY, INC.;
COLONIAL GROUP, INC.; ENMARK
STATIONS,    INC.;     COLONIAL
PIPELINE COMPANY; PIEDMONT
PETROLEUM CORP.; EXXON MOBIL
CORPORATION; EXXONMOBIL OIL
CORPORATION; ROYAL DUTCH
SHELL PLC; SHELL OIL COMPANY;
SHELL OIL PRODUCTS COMPANY
LLC; CHEVRON CORPORATION;
CHEVRON U.S.A. INC.; BP P.L.C.; BP
AMERICA     INC.;    MARATHON
PETROLEUM         CORPORATION;
MARATHON             PETROLEUM
COMPANY LP; SPEEDWAY LLC;
MURPHY     OIL    CORPORATION;
MURPHY OIL USA, INC.; HESS
CORPORATION; CONOCOPHILLIPS;
CONOCOPHILLIPS        COMPANY;
PHILLIPS 66; AND PHILLIPS 66
COMPANY,
               Defendants.


                      MOTION TO STAY PROCEEDINGS
      2:20-cv-03579-BHH          Date Filed 11/13/20       Entry Number 59         Page 2 of 14




                       I.      INTRODUCTION AND BACKGROUND1

       Plaintiff, the City of Charleston, filed this action against a select group of out-of-state energy

companies (in addition to two South Carolina companies) in the South Carolina Court of Common

Pleas seeking to use state law to impose liability for past and future harms allegedly attributable to

global climate change. Defendants removed the case to this Court on eight independent grounds.

See Dkt. 1. Although Plaintiff has filed a motion to remand, see Dkt. 56, Defendants respectfully

submit that any further briefing or action on this motion should be stayed at least until the Supreme

Court has issued a decision in another climate change related action from this Circuit: BP p.l.c. v.

Mayor & City Council of Baltimore, No. 19-1189 (U.S.).

       The Baltimore action is like this one in many respects, and it could provide the opportunity

for the Supreme Court or the Fourth Circuit to decide whether federal jurisdiction lies over claims

alleging harms from global climate change, like those asserted here. In Baltimore, the Mayor and

City Council of Baltimore—represented by the same private law firm as Plaintiff here—sued 26

energy companies under Maryland state law alleging that the defendants’ products “are directly

responsible for . . . approximately 15 percent of total emissions of” CO2 between 1965 and 2015,

and that they are therefore liable for harms such as “rising atmospheric and ocean temperatures,

ocean acidification, melting polar ice caps and glaciers, more extreme and volatile weather, and sea

level rise.” Mayor & City Council of Baltimore v. BP p.l.c., No. 1:18-cv-2357 (D. Md.), Dkt. 42

¶¶ 1, 7. Plaintiff here makes identical allegations in its Complaint. Dkt. 1-2 ¶¶ 2, 7. Defendants,




1
   This motion is submitted subject to and without waiver of any defense, affirmative defense, or
objection, including personal jurisdiction, insufficient process, or insufficient service of process.
Additionally, pursuant to Local Civ. Rules 7.04 and 7.05, a full explanation is contained in the
motion such that a separate supporting memorandum would serve no useful purpose.
                                                       1
        2:20-cv-03579-BHH         Date Filed 11/13/20       Entry Number 59       Page 3 of 14




many, but not all of which, are also defendants here, removed Baltimore on grounds for federal

jurisdiction nearly identical to those asserted in this action.

        The district court granted the plaintiff’s motion to remand the Baltimore action, and the

Fourth Circuit affirmed. In affirming, however, the Fourth Circuit considered only one of the

defendants’ grounds for removal—removal under the federal officer removal statute. It did not

consider the other seven grounds for removal, which are similar to those asserted here (although

Defendants have provided additional factual support for removal in this case that was not presented

in Baltimore). The Fourth Circuit found that 28 U.S.C. § 1447(d) precludes review of remand

orders “except that an order remanding a case” that “was removed pursuant to section 1442 [federal

officer removal] or 1443 [civil rights] of this title shall be reviewable.” Mayor & City Council of

Baltimore v. BP p.l.c., 952 F.3d 452, 459 (4th Cir. 2020). The Fourth Circuit then reasoned

(incorrectly) that 28 U.S.C. § 1447(d) limited its appellate jurisdiction to these specified “ground[s]

alone; it does not extend to the seven other grounds for removal raised by Defendants, even though

the district court rejected them in the same remand order.” Id.

        On October 2, 2020, the Supreme Court granted certiorari to consider whether the Fourth

Circuit was correct that it lacked appellate jurisdiction to consider any of the other removal grounds.

Petitioners’ opening brief is due on November 16, 2020, and the case is likely to be argued in early

2021.

        Staying remand briefing pending the Supreme Court’s decision in Baltimore will promote

judicial efficiency by avoiding duplicative and unnecessary litigation in this Court. If the Supreme

Court agrees with petitioners that the court of appeals had jurisdiction to review the entire remand

order, it has the option either to proceed to address the question whether federal jurisdiction exists

on other grounds and reverse the judgment below, or to vacate the judgment and direct the court of



                                                        2
      2:20-cv-03579-BHH          Date Filed 11/13/20       Entry Number 59         Page 4 of 14




appeals to address those other grounds in the first instance. If the Supreme Court concludes that

federal jurisdiction exists, there will be no need for the parties to brief (and this Court to decide)

that issue here. In particular, petitioners intend to argue, and the Supreme Court could conclude,

that global climate change claims arise under federal law for purposes of federal-question

jurisdiction and are thus removable under 28 U.S.C. § 1331. If the Supreme Court instead vacates

the judgment below and directs the Fourth Circuit to consider the additional grounds for removal

in the first instance, the Fourth Circuit’s decision on remand could resolve or shed light on the

removal issues presented in this case (although, as noted above, this case also involves additional

factual support for removal). For example, if the Fourth Circuit determines removal was proper

under any one of the seven grounds it did not initially consider, there is no doubt that removal was

also proper in this case, a conclusion that would obviate any need for the parties to brief (or the

Court to rule) on removal and remand issues. And, even if Baltimore does not completely resolve

the question of federal jurisdiction here, it will likely narrow and focus the issues before this Court.

       It makes little sense for the parties to brief the issues of remand and removal now—before

the Supreme Court and potentially the Fourth Circuit address the same issues. At best, the parties

would need to file supplemental briefs in this Court to address the Supreme Court and Fourth Circuit

decisions, and at worst, this action might be erroneously remanded to state court in violation of

Defendants’ entitlement to a federal forum. Moreover, because the Supreme Court’s decision will

likely be issued by June 2021, Plaintiff cannot plausibly claim any meaningful harm from such a

brief stay, whereas a premature and potentially erroneous remand would substantially prejudice

Defendants.2




2
  Prior to filing this motion, Defendants conferred with Plaintiff’s counsel in good faith, but the
parties were unable to resolve the propriety of a stay. See L. Civ. R. 7.02.
                                                       3
      2:20-cv-03579-BHH          Date Filed 11/13/20       Entry Number 59         Page 5 of 14




                                   II.      LEGAL STANDARD

       District courts have the inherent power to stay proceedings pending before them. See Landis

v. N. Am. Co., 299 U.S. 248, 254–55 (1936). “Traditionally, a court may consider the following

factors when deciding whether to stay legal proceedings: ‘(1) the potential prejudice to the non-

moving party; (2) the hardship and inequity to the moving party if the action is not stayed; and

(3) the judicial resources that would be saved by avoiding duplicative litigation if the case is in fact

stayed.’” Brown-Thomas v. Hynie, 2019 WL 1043724, at *3 (D.S.C. Mar. 5, 2019) (citations

omitted); see also Int’l Refugee Assistance Project v. Trump, 323 F. Supp. 3d 726, 731 (D. Md.

2018) (“When considering a discretionary motion to stay, courts typically examine three factors:

(1) the impact on the orderly course of justice, sometimes referred to as judicial economy, measured

in terms of the simplifying or complicating of issues, proof, and questions of law which could be

expected from a stay; (2) the hardship to the moving party if the case is not stayed; and (3) the

potential damage or prejudice to the non-moving party if a stay is granted.”). A district court “has

broad discretion to grant or deny a motion to stay.” Gibbs v. Plain Green, LLC, 331 F. Supp. 3d

518, 529 (E.D. Va. 2018) (citing Landis, 299 U.S. at 248). “In exercising its authority to grant a

stay, a court is given wide discretion to ‘weigh competing interests and maintain an even balance.’”

Sunbeam Prods., Inc. v. Hamilton Beach Brands, Inc., 2010 WL 1946262, at *2 (E.D. Va. May 10,

2010) (quoting Landis, 299 U.S. at 255).

                                         III.   ARGUMENT

A.     A Brief Stay Will Preserve Judicial Resources And Promote Judicial Economy.

       “When assessing judicial resources, a court should determine whether a stay would avoid

the ‘needless duplication of work and the possibility of inconsistent rulings.’” Commonwealth of

Virginia ex rel. Integra Rec LLC v. Countrywide Securities Corp., 2015 WL 222312, at *4 (E.D.

Va. Jan. 14, 2015) (citation omitted). Here, the answer is indisputably “yes.”

                                                       4
      2:20-cv-03579-BHH         Date Filed 11/13/20      Entry Number 59        Page 6 of 14




       The Complaint in Baltimore is similar in many respects to the one here, and the grounds for

removal are almost identical (although Defendants have provided additional factual support for

removal in this case that was not presented in Baltimore). Compare Dkt. 1 with Mayor & City

Council of Baltimore, No. 18-cv-2357. As a result, the Supreme Court’s decision in Baltimore

could be dispositive—for example, if the Supreme Court agrees with petitioners’ argument that the

plaintiff’s claims necessarily arise under federal law. Such a ruling would completely obviate the

need for the parties to brief remand and removal here, and for this Court to decide these issues.

       Even if Baltimore does not fully resolve this Court’s jurisdiction, the substantial overlap in

legal issues provides sufficient grounds for a stay. See United States v. McClelland, 2020 WL

901821, at *2 (W.D.N.C. Feb. 25, 2020) (ordering a stay to “conserv[e] the Court’s resources”

because of the “substantial overlap between the legal issues present here and those that the Fourth

Circuit may itself soon decide”); Stone v. Trump, 356 F. Supp. 3d 505, 518 (D. Md. 2018) (finding

a “stay would promote judicial economy” due to the “significant overlap” between the issues

presented below and on appeal). Among other things, the Supreme Court’s resolution of Baltimore

could narrow the issues before this Court and guide both the parties and the Court in deciding the

threshold question of federal jurisdiction. Put simply, the Baltimore action “will guide the future

of this litigation before this Court, narrow the issues, or potentially terminate this case.” Wilt v.

Household Life Ins. Co., 2015 WL 5501751, at *2 (S.D. W.Va. Sept. 16, 2015). Indeed, if the

Supreme Court were to overturn the Fourth Circuit’s refusal to address the other grounds for

removal and direct the court of appeals to resolve those issues, the Fourth Circuit’s decision on

remand could affirm the propriety of removal on other grounds, or at least provide additional

guidance regarding the legal standards applicable to the removal grounds at issue here.




                                                     5
      2:20-cv-03579-BHH           Date Filed 11/13/20       Entry Number 59         Page 7 of 14




B.      Plaintiff Will Not Be Prejudiced By A Short Stay.

        In considering prejudice to the non-moving party, “courts have evaluated the progress of

the case, the presence of pending motions, [and] the length of delay proposed.” Virginia ex rel.

Integra Rec, 2015 WL 222312, at *4. These considerations weigh decisively in favor of a stay here.

        This case is still in its very early stages. Plaintiff filed this action on September 9, 2020,

see Dkt. 1-2, and Defendants removed it a month later, on October 9, 2020, see Dkt. 1. The parties

have not yet commenced discovery or filed dispositive motions; in fact, Defendants have not even

filed answers. Where a case “is still in the very early stages of litigation, there is little prejudice to

either side if the Court stays the case.” American Tech. Servs., Inc. v. Universal Travel Plan, Inc.,

2005 WL 2218437, at *3 (E.D. Va. Aug. 8, 2005). On the contrary, “preventing further, and

potentially futile, expenditures of time and resources by the parties and the Court weighs in favor

of granting [a stay] at this stage of the litigation.” NAS Nalle Automation Sys., LLC v. DJS Sys.,

Inc., 2011 WL 13141594, at *1 (D.S.C. Nov. 23, 2011) (emphasis added). It is therefore no surprise

that courts routinely grant stays at such an early juncture. See, e.g., Michelin Retirement Plan v.

Dilworth Paxson, LLP, 2017 WL 2531845, at *5 (D.S.C. June 12, 2017) (“[A] stay will not cause

unreasonable hardship to the remaining parties because this case is in the early stages and discovery

has not yet commenced.”); Exopack-Tech., LLC v. Graphic Packaging Holding Co., 2012 WL

13008353, at *1 (D.S.C. Feb. 29, 2012) (“Here, the litigation is in its early stages. Graphic has yet

to file an answer, no discovery has taken place, and the court has not yet . . . set a trial date.”);

Virginia ex rel. Integra Rec, 2015 WL 222312, at *5 (“[T]he Commonwealth can claim little

prejudice” where the action has “only just commenced[,] [n]o answers have been filed, no discovery

has begun, and no trial date has been set.”).

        At the same time, the length of the requested stay will be for a definite—and short—period

of time. Petitioner’s brief is due in the Supreme Court on November 16, 2020, and briefing will

                                                        6
      2:20-cv-03579-BHH           Date Filed 11/13/20       Entry Number 59         Page 8 of 14




conclude no later than mid-January 2021. See S. Ct. Rule 25(1)–(3). The case is likely to be argued

in early 2021 and decided by June 2021. Under these circumstances, a brief stay is appropriate and

warranted. As another court in this Circuit explained in granting a stay: “[T]he Supreme Court’s

decision is anticipated by June or July of this year. In short, it is prudent to put this litigation on

hold for a few months in order to benefit from any pertinent wisdom the Supreme Court may offer

regarding the plaintiff’s standing here.” Mey v. Got Warranty, Inc., 2016 WL 1122092, at *3 (N.D.

W.Va. Mar. 22, 2016); see also Divine Fish House, Inc. v. BP, P.L.C., 2010 WL 2802505, at *2

(D.S.C. July 14, 2010) (“A delay of a few months . . . is, nonetheless, slight when compared to the

hardship to the defendants and the interests of judicial economy.”); Litchfield Co., LLC v. BP,

P.L.C., 2010 WL 2802498, at *2 (D.S.C. July 14, 2010) (“The Court finds that the prejudice to the

plaintiff caused by a delay of months is outweighed by the hardship to the defendants and the

interests of judicial economy.”).

        In short, a brief stay will not injure Plaintiff, but will instead preserve the parties’ resources

and promote judicial economy and the public interest by avoiding simultaneous litigation on closely

related issues in the district and appellate courts.

C.      Defendants Face Serious Hardship In The Absence Of A Stay.

        In contrast, Defendants face substantial hardship if proceedings in this case move forward

without the benefit of the Supreme Court’s decision in Baltimore. As an initial matter, Defendants

will be required to litigate remand issues in this Court without the aid of guidance from the Supreme

Court and the Fourth Circuit—an exercise that may be entirely unnecessary if either court concludes

that there is federal jurisdiction over actions alleging harms from global climate change. Moreover,

if this Court grants Plaintiff’s motion to remand, proceedings in South Carolina state court could

immediately resume. See 28 U.S.C. § 1447(c) (“A certified copy of the order of remand shall be

mailed by the clerk to the clerk of the State court. The State court may thereupon proceed with

                                                        7
      2:20-cv-03579-BHH          Date Filed 11/13/20        Entry Number 59      Page 9 of 14




such case.”). As a result, absent a stay, the parties may be forced to proceed simultaneously along

at least two tracks: (1) an appeal to the Fourth Circuit of the remand order and (2) proceedings in

state court.

        This poses a particularly profound risk to Defendants because, if jurisdiction is ultimately

resolved on appeal in favor of federal jurisdiction, Defendants will have been denied their right to

a federal forum for what could be a considerable period of time. During this time, the parties will

likely have undergone meaningful litigation in state court—including substantive motions practice

and possibly even discovery—which this Court would then have to untangle. Courts routinely find

irreparable harm where, as here, there is a substantial “risk of [the] inefficient use of the parties’

time and resources,” Pagliara v. Federal Home Loan Mortgage Corp., 2016 WL 2343921, at *3

(E.D. Va. May 4, 2016), and where the parties may incur “wasteful, unrecoverable, and possibly

duplicative costs,” Ewing Indus. Co. v. Bob Wines Nursery, Inc., 2015 WL 12979096, at *3 (M.D.

Fla. Feb. 5, 2015). Finally, on top of the harm to the parties, failing to stay further proceedings

risks harm to the judicial process more generally—including the risk of inconsistent rulings if this

Court enters a remand order that ultimately proves irreconcilable with the disposition in Baltimore.

                                      IV.     CONCLUSION

        For the foregoing reasons, the Court should stay further proceedings in this case at least

until the Supreme Court issues its decision in Baltimore.




                                       (Signature on following page)




                                                      8
  2:20-cv-03579-BHH       Date Filed 11/13/20   Entry Number 59       Page 10 of 14




                                            Respectfully submitted,

    Dated: November 13, 2020                By: /s/ Joel H. Smith


HOOD LAW FIRM, LLC                         BOWMAN AND BROOKE LLP
Molly H. Craig (6671)                      Joel H. Smith
Robert H. Hood, Jr. (6998)                 Joel.Smith@bowmanandbrooke.com
Virginia R. Floyd (12212)                  1441 Main Street, Suite 1200
172 Meeting Street                         Columbia, SC 29201
Post Office Box 1508                       Telephone: 803.726.7422
Charleston, SC 29402                       Facsimile: 803/726.7421
Phone: (843) 577-4435
Facsimile: (843) 722-1630                  GIBSON, DUNN & CRUTCHER LLP
molly.craig@hoodlaw.com                    Theodore J. Boutrous, Jr., pro hac vice
bobbyjr.hood@hoodlaw.com                   forthcoming
virginia.floyd@hoodlaw.com                 William E. Thomson, pro hac vice
                                           forthcoming
PAUL, WEISS, RIFKIND, WHARTON              tboutrous@gibsondunn.com
& GARRISON LLP                             wthomson@gibsondunn.com
Theodore V. Wells, Jr., pro hac vice       333 South Grand Avenue
Daniel J. Toal, pro hac vice               Los Angeles, CA 90071
Yahonnes Cleary, pro hac vice              Telephone: 213.229.7000
Caitlin E. Grusauskas, pro hac vice        Facsimile: 213.229.7520
1285 Avenue of the Americas
New York, NY 10019-6064                    Andrea E. Neuman, pro hac vice forthcoming
Tel.: (212) 373-3000                       aneuman@gibsondunn.com
Fax: (212) 757-3990                        200 Park Avenue
twells@paulweiss.com                       New York, NY 10166
dtoal@paulweiss.com                        Telephone: 212.351.4000
ycleary@paulweiss.com                      Facsimile: 212.351.4035
cgrusauskas@paulweiss.com
                                           Thomas G. Hungar, pro hac vice forthcoming
Counsel for Defendants                     thungar@gibsondunn.com
Exxon Mobil Corporation and ExxonMobil     1050 Connecticut Avenue, N.W.,
Oil Corporation                            Washington, DC 20036
                                           Telephone: 202.955.8500
DUFFY & YOUNG, LLC                         Facsimile: 202.467.0539
Brian C. Duffy, Esq. (Fed. ID # 9491)
Arden Lowndes, Esq. (Fed. ID #12877)       Joshua D. Dick, pro hac vice forthcoming
96 Broad Street                            jdick@gibsondunn.com
Charleston, SC 29401                       555 Mission Street
bduffy@duffyandyoung.com                   San Francisco, CA 94105-0921
alowndes@duffyandyoung.com                 Telephone: 415.393.8200
                                           Facsimile: 415.393.8306
                                           Attorneys for Defendants

                                            9
  2:20-cv-03579-BHH        Date Filed 11/13/20    Entry Number 59    Page 11 of 14




Attorneys for Defendant Piedmont             Chevron Corp. and Chevron U.S.A. Inc.
Petroleum Corp.
                                             SMITH ROBINSON
SHOOK, HARDY & BACON L.L.P.                  G. Murrell Smith, Jr.
Tristan L. Duncan (pro hac vice)             murrell@smithrobinsonlaw.com
Daniel B. Rogers (pro hac vice)              126 N. Main Street
William F. Northrip (pro hac vice            Sumter, SC 29151
forthcoming)                                 Tel: (803) 778-2471
Caroline M. Gieser (SC Fed. ID No.           Fax: (803) 778-1643
12627; SC Bar No. 102718)
2555 Grand Blvd.                             HUNTON ANDREWS KURTH LLP
Kansas City, MO 64108                        Shannon S. Broome (pro hac vice)
Phone: (816) 474-6550                        Ann Marie Mortimer (pro hac vice)
Email: tlduncan@shb.com                      SBroome@HuntonAK.com
Email: drogers@shb.com                       AMortimer@HuntonAK.com
Email: wnorthrip@shb.com                     Hunton Andrews Kurth LLP
Email: cgieser@shb.com                       50 California Street
                                             San Francisco, CA 94111
Attorneys for Defendant                      Tel: (415) 975-3718
Murphy Oil USA, Inc.                         Fax: (415) 975-3701

NELSON MULLINS RILEY &                       Shawn Patrick Regan (pro hac vice)
SCARBOROUGH LLP                              SRegan@HuntonAK.com
Merritt G. Abney                             Hunton Andrews Kurth LLP
151 Meeting Street, Suite 600                200 Park Avenue
Charleston, SC 29401                         New York, NY 10166
Tel: (843) 534-4110                          Tel: (212) 309-1046
Fax: (843) 722-8700                          Fax: (212) 309-1100
merritt.abney@nelsonmullins.com
                                             Attorneys for Defendants Marathon Petroleum
Amber M. Hendrick                            Corporation, Marathon Petroleum Company
1320 Main Street, 17th Floor                 LP, and Speedway LLC
Columbia, SC 29201
Tel: (803) 255-9582                          BAKER BOTTS L.L.P.
Fax: (803) 256-7500                          J. Scott Janoe (pro hac vice)
amber.hendrick@nelsonmullins.com             910 Louisiana Street, Suite 3200
                                             Houston, Texas 77002-4995
ARNOLD & PORTER KAYE                         Telephone: (713) 229-1553
SCHOLER LLP                                  Facsimile: (713) 229-7953
Nancy G. Milburn (pro hac vice               Email: scott.janoe@bakerbotts.com
forthcoming)
Diana E. Reiter (pro hac vice forthcoming)   Megan Berge (pro hac vice)
250 West 55th Street                         700 K Street, N.W.
New York, NY 10019-9710                      Washington, D.C. 20001-5692
Tel: (212) 836-8383                          Telephone: (202) 639-1308
Fax: (212) 836-8689                          Facsimile: (202) 639-1171

                                             10
  2:20-cv-03579-BHH        Date Filed 11/13/20   Entry Number 59      Page 12 of 14




nancy.milburn@arnoldporter.com              Email: megan.berge@bakerbotts.com
diana.reiter@arnoldporter.com
                                            PARKER POE ADAMS & BERNSTEIN
Matthew T. Heartney (pro hac vice           LLP
forthcoming)                                Robert Jordan
John D. Lombardo (pro hac vice              200 Meeting Street, Suite 301
forthcoming)                                Charleston, SC 29401-3156
777 South Figueroa Street, 44th Floor       Telephone: (843) 727-2670
Los Angeles, CA 90017-5844                  Facsimile: (843) 727-2680
Tel: (213) 243-4120                         Email: robertjordan@parkerpoe.com
Fax: (213) 243-4199
matthew.heartney@arnoldporter.com           Attorneys for Defendant HESS CORP.
john.lombardo@arnoldporter.com
                                            BAKER BOTTS L.L.P.
Jonathan W. Hughes (pro hac vice            J. Scott Janoe (pro hac vice forthcoming)
forthcoming)                                910 Louisiana Street, Suite 3200
3 Embarcadero Center, 10th Floor            Houston, Texas 77002-4995
San Francisco, CA 94111-4024                Telephone: (713) 229-1553
Tel: (415) 471-3156                         Facsimile: (713) 229-7953
Fax: (415) 471-3400                         Email: scott.janoe@bakerbotts.com
jonathan.hughes@arnoldporter.com
                                            Megan Berge (pro hac vice forthcoming)
Attorneys for Defendants                    700 K Street, N.W.
BP PLC and BP AMERICA INC.                  Washington, D.C. 20001-5692
                                            Telephone: (202) 639-1308
WYCHE, P.A.                                 Facsimile: (202) 639-1171
Alice W. Parham Casey (D.S.C. Id No.        Email: megan.berge@bakerbotts.com
9431)
807 Gervais Street, Suite 301               PARKER POE ADAMS & BERNSTEIN
Columbia, SC 29201                          LLP
Telephone: 803-254-6542                     Robert Jordan
Facsimile: 803-254-6544                     200 Meeting Street, Suite 301
tcasey@wyche.com                            Charleston, SC 29401-3156
                                            Telephone: (843) 727-2670
Meliah Bowers Jefferson (D.S.C. Id No.      Facsimile: (843) 727-2680
10018)                                      Email: robertjordan@parkerpoe.com
Rachael L. Anna (D.S.C. Id No. 12591)
200 East Camperdown Way                     Attorneys for Defendant MURPHY OIL
Greenville, SC 29601                        CORPORATION
Telephone: 864-242-8200
Facsimile: 864-235-8900                     QUINN EMANUEL URQUHART &
mjefferson@wyche.com                        SULLIVAN, LLP
ranna@wyche.com                             William A. Burck*
                                            1300 I Street NW, Suite 900
BARTLIT BECK LLP                            Washington, D.C. 20005
Jameson R. Jones (pro hac vice)             (202) 538-8000

                                            11
  2:20-cv-03579-BHH        Date Filed 11/13/20   Entry Number 59     Page 13 of 14




Daniel R. Brody (pro hac vice)              williamburck@quinnemanuel.com
1801 Wewatta Street, Suite 1200
Denver, CO 80202                            Stephen A. Swedlow*
Telephone: 303-592-3100                     191 North Wacker Drive, Suite 2700
Facsimile: 303-592-3140                     Chicago, IL 60606
jameson.jones@bartlit-beck.com              (312) 705-7400
dan.brody@bartlit-beck.com                  stephenswedlow@quinnemanuel.com
                                            *Pro hac vice forthcoming
Attorneys for Defendants ConocoPhillips
and ConocoPhillips Company                  Attorneys for Defendant Colonial Pipeline
                                            Company
WYCHE, P.A.
Alice W. Parham Casey (D.S.C. Id No.        K&L GATES LLP
9431)                                       Jennifer H. Thiem (Fed. ID No. 9797)
807 Gervais Street, Suite 301               Email: jennifer.thiem@klgates.com
Columbia, SC 29201                          134 Meeting Street, Suite 500
Telephone: 803-254-6542                     Charleston, SC 29401
Facsimile: 803-254-6544                     Phone: (843) 579-5638
tcasey@wyche.com                            Fax: (843) 579-5601

Meliah Bowers Jefferson (D.S.C. Id No.      KELLOGG, HANSEN, TODD, FIGEL &
10018)                                      FREDERICK, P.L.L.C.
Rachael L. Anna (D.S.C. Id No. 12591)       David C. Frederick (pro hac vice forthcoming)
200 East Camperdown Way                     Brendan J. Crimmins (pro hac vice
Greenville, SC 29601                        forthcoming)
Telephone: 864-242-8200                     1615 M Street, N.W., Suite 400
Facsimile: 864-235-8900                     Washington, D.C. 20036
mjefferson@wyche.com                        Phone: (202) 326-7900
ranna@wyche.com                             dfrederick@kellogghansen.com
                                            bcrimmins@kellogghansen.com
Attorneys for Defendants Phillips 66 and
Phillips 66 Company                         Attorneys for Defendants Royal Dutch Shell
                                            plc, Shell Oil Company, and Shell Oil
ROBINSON GRAY STEPP &                       Products Company LLC
LAFFITTE, LLC
J. Calhoun Watson                           GALLIVAN, WHITE & BOYD, P.A.
Fed. I.D. No.: 4794                         John T. Lay, Jr. (Fed. Bar No. 5539)
cwatson@robinsongray.com                    Lindsay A. Joyner (Fed. Bar No. 11557)
1310 Gadsden Street                         1201 Main Street, Suite 1200
Post Office Box 11449                       Post Office Box 7368
Columbia, South Carolina 29211              Columbia, South Carolina 29202
Telephone (803) 929-1400                    (803) 779-1833
                                            (803) 779-1767 (f)
Attorneys for Defendant Brabham Oil         jlay@gwblawfirm.com
Company, Inc.                               ljoyner@GWBlawfirm.com



                                            12
2:20-cv-03579-BHH   Date Filed 11/13/20   Entry Number 59     Page 14 of 14




                                     Attorneys for Colonial Group, Inc. and Enmark
                                     Stations, Inc.




                                     13
